Exhibit 10.17
 


PROMISSORY NOTE

 
$250,000.00
                                        Houston, Texas May 15, 2012

 
Promise to Pay: For value received, Mint Leasing North, Inc., ("Borrower") a
Texas Corporation domiciled at 323 North Loop West,Houston,Harris County,Texas
77008,promises to pay to the order of Sambrand Interests,LLC,a limited liability
corporation ("Lender") at 1331Gemini Ste 103, Houston Texas 77058,or at other
such address as Lender may from time to time specify in writing, in lawful money
of the United States of America, the sum of Two Hundred  Fifty Thousand and
no/100 Dollars ($250,000.00), together with  accrued interest  on
the  unpaid  principal balance thereof, from May 15, 2012, until maturity on or
about May 15, 2013.
 
Interest Rate: The unpaid balance of this Note shall bear interest  prior to
maturity at a fixed rate of twelve percent (12%) per annum. All interest due
hereunder shall be computed on the basis of a year of three hundred and
sixty-five (365) days and charged for the actual number of days elapsed.
 
Payment:  Borrower  shall pay Lender monthly interest  payments  in
the  amount  of $2,500.00 commencing no later  than  June 15, 2012
during  the  twelve-month term  of the  Note. Upon completion of the
interest-only payments,ending with the final credited month on May 15,2013,
Borrower  shall pay Lender the Note in full in the amount  of $250,000.00. ·
 
The following is a recapitulation of the Borrower's payment obligations to Lender:
 
1)June 15, 2012
  $ 2,500.00  
2)July 15, 2012
  $ 2,500.00  
3)August 15, 2012
  $ 2,500.00  
4) September 15, 2012
  $ 2,500.00  
5)October 15, 2012
  $ 2,500.00  
6) November 15, 2012
  $ 2,500.00  
7) December 15, 2012
  $ 2,500.00  
8)January 15, 2012
  $ 2,500.00  
9) February 15, 2012
  $ 2,500.00  
10) March 15, 2012
  $ 2,500.00  
11) April15, 2013
  $ 2,500.00  
12) May 15, 2013
  $ 252,500.00  


Default:This Note shall become immediately due and payable upon the occurrence
of one or more of the following events ("Events of Default") provided  such
event(s) continues  after  seven (7) business days of written notice thereof has
been given to Borrower with respect to any monetary default  and after twenty
days of written notice with respect to any non-monetary default:


 
 

--------------------------------------------------------------------------------

 
 
(1)        If default  shall be made in the payment  of any installment of
principal or interest under the Note when due and payable;
 
(2)        If  default   shall  be  made  in  the  performance
or  observance  of  any  covenant, agreement  or condition set forth in this
Note;
 
(3)        If a decree or order by a court of competent jurisdiction shall have
been entered:
 
(a) Adjudging the Borrower  a bankrupt; or
 
(b) Approving  a petition seeking reorganization or rearrangement of Borrower
under the Bankruptcy Act,or any other similar applicable Federal or State laws;
or
 
(c) Appointing a receiver, liquidator or trustee  or similar  functionary
to  take charge of all, or substantially all, of the assets of Borrower; or
 
(d)  Directing the winding up or liquidation of Borrower's affairs.
 
(4)           If the Borrower shall:
 
(a) Institute voluntary  proceedings to be adjudged a bankrupt; or
 
(b) Consent to  the  filing  of bankruptcy  petition against it or file  a
petition or
answer  or  consent  seeking  reorganization  or  rearrangement  under  the
Bankruptcy  Act, or  any other  similar  applicable  Federal or State  laws, or
consent to the filing of such petition: or
 
(c) Consent to  the  appointment of a receiver, liquidator or trustee  or
similar functionary to take charge of all, or substantially all,of the assets of
Borrower; or
 
(d) Make a general assignment for the benefit  of its creditors; or
 
(e) Admit in writing its inability to pay its debts generally as they become
due;
 
(5)           Upon Failure of Borrower  to:
 
(a) Maintain
its  books,  accounts  and  records  in  accordance  with  generally accepted
accounting principles; or
 
 
 

--------------------------------------------------------------------------------

 
(b) Duly comply  with  all the laws applicable  to  Borrower  and its business,
the violation of which would have a material and adverse effect on the Borrower;
or
 
(c) Timely file all Federal and State tax returns and pay all taxes as due when
due; or
 
(6)        If  Borrower  defaults  under  any
of  its  agreements  with  third  parties  for  money borrowed; or
 
(7)        If there shall be dissolution or liquidation of Borrower; or
 
(8)        If Borrower  assigns, or attempts to  assign, this  Note  without the
prior,  express, written consent of Lender. Lender,at his sole discretion,may
withhold such consent.
 


If an Event of Default occurs in the payment of this Note,then,at the option  of
Lender,exercised by written notice  to  Borrower  as set forth herein, the
unpaid  principal balance of this Note, together with any interest  accrued
hereon,shall forthwith be and become due and payable and the Lender may,without
limitation,prejudice or waiver, proceed to protect and enforce his rights by
action at law, suit in equity,or foreclosure under any instrument securing the
Note or Lender may resort  to  any two  or more  of  such remedies, such
remedies  being  cumulative and not exclusive.
 
If default  is made in the payment  of this Note at maturity, regardless of how
its maturity is or might be brought about and this Note is placed in the hands
of an attorney for collection or suit is filed hereon, or proceedings in
bankruptcy or probate or other legal proceedings are initiated for collection
hereof,  the  Borrower  promises  and  agrees to  pay all reasonable  costs,
fees and expenses, including, without limitation, attorneys  fees and collection
fees incurred by Lender in any such case.
 
Default Rate of Interest: If an Event of Default occurs and Borrower is given
notice of such Event of Default as herein provided, the rate of interest
applicable to the unpaid principal balance of the Note, from the day notice is
given to Borrower until the unpaid principal balance of the Note is paid in
full, shall be the maximum interest rate allowed under the governing law now or
hereafter in effect in the State of Texas. The foregoing notwithstanding, it is
expressly stipulated and agreed to be the intent of the Lender and the Borrower
or any other holder of this Note, at all times, to comply with the usury laws
and all other laws relating to this Note and any instrument executed by the
Borrower in connection herewith now or hereafter in effect in the State of
Texas. Accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any other document related hereto, in no event shall
this Note or any such other document require the payment or permit the
collection of interest in excess of the maximum amount permitted by such laws.
If the laws of the State of Texas are ever revised, repealed or judicially
interpreted as to render usurious any amount called for herein or under any
other such document or if the terms and provisions of this Note or any such
other document shall appear to call for the payment of usurious interest or if
any excess or usurious interest is contracted for, charged or received under
this Note or under the terms of any other document related hereto (which terms
and provisions, in such case, are hereby stipulated and agreed to be a mistake
in calculation or wording) or in the event the maturity of the indebtedness
evidenced by this Note is accelerated in whole or in part, or in the event that
all or part of the principal and interest of this Note shall be prepaid so that,
under any such circumstances, the amount of interest contracted for, charged or
received under this Note or under any other document related hereto or relating
to the amount of principal actually outstanding under this Note shall exceed the
maximum amount of interest permitted by the usury laws of the State of Texas,
then, in any such event, it is the express intent of Lender and Borrower or any
other holder hereof that the provisions of this paragraph shall govern and
control and all excess amounts theretofore collected by the Lender or any other
holder shall either be applied as credit against the unpaid principal amount
hereof or refunded to Borrower and the provisions hereof and thereof shall be
immediately deemed reformed and the amounts thereafter collectible hereunder and
there under reduced, without the necessity of the execution of any new
documents, so as to comply with the laws applicable hereto and thereto and to
permit the recovery of the fullest amount otherwise called for hereunder and
there under.
 
 
 

--------------------------------------------------------------------------------

 
Notice: Except as otherwise provided herein, Borrower  expressly waives notice
of nonpayment, presentment for payment, protest, notice  of protest,
bringing  of suit or diligence in taking any action to collect any sum owing
hereon and consent that the holder hereof may release security,
extend  the  time  of payment  hereof, or of any installments of principal,  or
interest, or both hereunder,from time to time,one or more times and release one
or more parties liable hereon,all without notice and without releasing the
liability of any party liable hereon,with the exception of any such party so
specifically released.
 
Any and all designations, demands, notices  and other  communications required,
provided or permitted to be given pursuant  to this Note shall be
deemed  sufficiently given if written and personally delivered or sent by
registered or certified mail,return receipt requested,with postage thereon
prepaid and addressed as follows:
 
To Lender:                         Sambrand Interests,LLC
1331Gemini,Ste 103
Houston, TX 77058

 
To Borrower:                     Jerry Parish
Mint Leasing North,Inc.
323 North  Loop West
Houston, TX 77008


or to another address as the Lender,any holder,Borrower or Guarantors hereof may
from time to time designate by written notice to the other parties.,.,personally
delivered or sent by registered or certified mail,  return
receipt   requested,  with   postage  thereon   prepaid   and  addressed  in
accordance to the above or at the duly designated address at such time as notice
is given.
 
 
 
 
 

--------------------------------------------------------------------------------

 
Successors and Assigns: This Note is for the benefit  of Lender and the Lender's
heirs, personal representatives and assigns. In the event of an assignment of
the indebtedness represented by this Note  or any part  thereof,
the  rights  and benefits  hereunder, to  the  extent  applicable  to  the
indebtedness so assigned, may be transferred with such indebtedness. The
covenants, term and conditions of this Note are binding on the Borrower,its
successors and assigns who may have been consented to in writing by Lender and
on all Guarantors hereof  and such Guarantors heirs and personal
representatives.
 


 
In witness thereof the parties, wishing to be bound by the terms of this Note,
affix their signatures below on this 15th day of March 2012







[ex10-17.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 

